Requestor:   Mark L. Koblenz, Esq., Roland, Fogel, Koblenz  Carr, General Counsel S.W. Pitts Hose Company 1 Columbia Place Albany, N.Y. 12207
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a volunteer firefighter is entitled to certification as an "exempt volunteer fireman" when at the time of his application he was serving a one-year disciplinary suspension from his company arising out of an incident involving inappropriate behavior.
Under section 200 of the General Municipal Law, a person is eligible to attain status as an "exempt volunteer fireman" who as a member of a volunteer fire company has reached the age of 18 and has faithfully performed service for a period of five years. Other eligibility standards are not relevant to this request. A person meeting these requirements is entitled to a certificate of exempt status from the company provided that he is "in good standing in his company at the time of applying for such certificate or at the time he was discharged" from the company. General Municipal Law § 202. In a prior opinion of this office, we found that a person who was serving a prison sentence for a crime at the time of application was not a member in good standing of the company. 48 St. Dept Rpts 368. Also, that opinion found that a person who was not in good financial standing with the company at the time of application was not eligible to receive a certificate of exempt status. It follows that a volunteer firefighter serving a disciplinary suspension is not in good standing within the meaning of section 202 of the General Municipal Law and is not eligible to be certified as an exempt volunteer firefighter.
We conclude that a volunteer firefighter serving a disciplinary suspension is not in good standing within the meaning of section202 of the General Municipal Law and is not eligible to be certified as an exempt volunteer firefighter.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.